SECOND AMENDMENT TO THE CUSTODY AGREEMENT THIS SECOND AMENDMENT dated as of August 31, 2010, to the Custody Agreement, dated as of August 15, 2005, as amended August 12, 2008 (the "Custody Agreement"), is entered into by and among Robert W. Baird & Co. Incorporated, a Wisconsin corporation (the "Advisor"), Baird Funds, Inc., a Wisconsin corporation (the “Company”) and U.S. Bank, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend the Custody Agreement; and WHEREAS, Article XIV, Section 14.2 of the Custody Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: The term of the Custody Agreement is extended through August 31, 2013; Exhibit C of the Custody Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. Exhibit D of the Custody Agreement is hereby superseded and replaced with Amended Exhibit D attached hereto. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. BAIRD FUNDS, INC.U.S. BANK, N.A. By: /s/ Mary Ellen StanekBy: /s/ Michael R. McVoy Name: Mary Ellen StanekName: Michael R. McVoy Title: PresidentTitle: Vice President ROBERT W. BAIRD & CO. INCORPORATED By: /s/ Charles M. Weber Name: Charles M. Weber Title: Managing Director 1 Amended Exhibit C to the Custody Agreement Fund Names Separate Series of Funds Advisor Name of Series Date Added Baird Intermediate Bond Fund September 29, 2000 Baird Core Plus Bond Fund September 29, 2000 Baird Aggregate Bond Fund September 29, 2000 Baird Short-Term Bond Fund September 29, 2000 Baird Intermediate Municipal Bond Fund September 29, 2000 Company Name of Series Date Added Baird LargeCap Fund September 29, 2000 (strikethrough on signed) Baird MidCap Fund December 29, 2000 (strikethrough on signed) 2 Amended Exhibit D to the Custody Agreement – Baird Funds, Inc. DOMESTIC CUSTODY SERVICES FEE SCHEDULE Effective September 1, 2010 Annual Fee Based Upon Market Value Per Fund Complex Bps on average daily market value up to $ Bps on average daily market value over $ Minimum annual fee per fund - $ Plus portfolio transaction fees Portfolio Transaction Fees $ /book entry DTC transaction/Federal Reserve transaction $ /principal paydown $ /U.S. Bank repurchase agreement transaction $ /short sale $ /option/future contract written, exercised or expired $ /mutual fund trade/Fed wire/margin variation Fed wire $ /physical security transaction $ /disbursement (waived if U.S. Bancorp is Administrator) $ /segregated account per year § A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. § No charge for the initial conversion free receipt. § Overdrafts – charged to the account at prime interest rate plus . Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. Fees are billed monthly. 3
